              Case 2:19-cv-00722-MJP Document 160 Filed 12/11/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          KENNETH I DEANE,                                CASE NO. C19-722 MJP

11                                 Plaintiff,               MINUTE ORDER

12                  v.

13          PACIFIC FINANCIAL GROUP INC,
            et al.
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            Defendants filed a Motion for Clarification of the Court’s Findings of Fact and
19
     Conclusions of Law. (Dkt. No. 158.) Plaintiff may to file a brief response of no more than 4
20
     pages to Defendants’ Motion. The response, if any, shall be due by December 17, 2020. The
21
     Motion shall be renoted to December 17, 2020, and Defendants shall not be permitted a reply
22
     unless the Court orders otherwise.
23
     \\
24


     MINUTE ORDER - 1
            Case 2:19-cv-00722-MJP Document 160 Filed 12/11/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed December 11, 2020.

 3
                                                    William M. McCool
 4                                                  Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
